Citation Nr: 0824012	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-21 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2005, for the award of an apportionment of the veteran's VA 
pension benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1969 to May 1971.  
The appellant is his wife.  The veteran does not contest the 
claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Pension Maintenance Center (PMC), which granted an 
apportionment of pension benefits effective October 1, 2005.


FINDINGS OF FACT

1.  The veteran was incarcerated following conviction of a 
felony or misdemeanor from August [redacted], 2004, to November [redacted], 
2005; throughout this time, he was otherwise entitled to VA 
pension benefits.

2.  From October 26, 2004, through September 30, 2005, the 
veteran's VA disability pension benefits continued to be 
paid, resulting in the creation of an overpayment in the 
veteran's account.  

3.  The appellant's apportionment claim was received in 
December 2004, and she submitted requested income and other 
information within a month of the May 2005 notification of 
apportionment rights to the veteran.  

4.  The appellant was entitled to apportioned benefits 
effective October 27, 2004; although she may not be paid 
these benefits, the amount to which she was otherwise 
entitled must be offset against the overpayment.  


CONCLUSION OF LAW

The criteria for an earlier effective date of October 27, 
2004, for entitlement to an apportionment of the veteran's 
pension benefits are met, solely for the purpose of reducing 
the overpayment caused by the continuation of payment of 
pension benefits from the 61st day of the veteran's 
incarceration.  38 C.F.R. § 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was incarcerated, following conviction of a 
misdemeanor or felony, from August [redacted], 2004, until November 
[redacted], 2005.  He was in receipt of VA pension benefits at the 
time of his incarceration, and his wife, the appellant, 
applied for an apportionment of his VA pension benefits in 
December 2004.  In December 2005, the RO granted an 
apportionment, effective October 1, 2005.  The appellant 
claims that the effective date of the apportionment award 
should be earlier, since her claim was received in December 
2004.  

VA pension benefits will be discontinued effective on the 
61st day of imprisonment following incarceration in a 
Federal, State or local penal institution as the result of 
conviction of a felony or misdemeanor.  38 C.F.R. § 3.666.  
Payment, however, may be made to the spouse, child or 
children of a veteran disqualified under this section, at the 
rate that would be paid for death pension (or the rate which 
the veteran was receiving at the time of imprisonment, if 
lower), if the annual income of the spouse or child is such 
that death pension would be payable.  38 C.F.R. § 3.666(a).  

Payment may be made to a qualifying dependent from the day 
following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.  
38 C.F.R. § 3.666(a)(4).  

As noted above, the appellant's claim for an apportionment of 
the veteran's benefits was received in December 2004; that 
was also the first indication that the veteran had been 
incarcerated.  In February 2005, the RO received confirmation 
from the Corrections Center that the veteran had been 
confined after conviction on August [redacted], 2004.  However, no 
further action was taken on the claim until May 2005, when 
the RO sent the veteran a due process letter, which informed 
him that VA proposed to terminate his benefits based on 
evidence of his incarceration, and notifying him of the 
appellant's right to apportionment.  The appellant was also 
sent a letter at that time, requesting information regarding 
her income and expenses.  She provided the requested 
information in May 2005.  

The veteran did not respond to the May 2005 letter (it was 
sent to his home address), and in September 2005 (well after 
the 60 days provided for response), the RO retroactively 
terminated the veteran's pension benefits, effective October 
26, 2004, the 61st day of his incarceration.  In December 
2005, the RO awarded the appellant apportioned benefits, but 
the effective date was October 1, 2005, almost a year after 
the 61st day of his incarceration.  Thus, the delays in the 
processing of the appellant's claim received in December 2004 
were beyond her control.  

In the meantime, the veteran was released from prison on 
November [redacted], 2005.  In January 2006, the RO reinstated the 
veteran's pension benefits and discontinued the 
apportionment; this action has not been appealed.  

It is not disputed that the appellant met the income 
requirements for an apportionment of an incarcerated 
veteran's pension benefits, or that her claim and necessary 
supporting information were timely filed.  See 38 C.F.R. § 
3.666.  The denial of her claim for an earlier effective date 
was based on the part of the regulation that provides that 
payment may be made to a qualifying dependent "from the day 
following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period . . ."  38 C.F.R. § 3.666(a)(4) (emphasis 
added).  In other words, for as long as payments were 
actually made to the veteran, his wife cannot also receive 
payment of apportioned benefits.  Therefore, the RO 
determined that because pension payments were actually made 
to the veteran through September 2005, the effective date 
could not be earlier than October 1, 2005.  

The veteran acknowledges that the pension benefits were paid 
into a joint account and available for the appellant's use 
during this period.  However, he has been assessed an 
overpayment based on the pension payments.  According to a 
December 30, 2005, Report of Contact, the veteran had been 
released from prison and was trying to reestablish benefits.  
He had tried to get an apportionment for his wife, but she 
had received his check and now there was a big overpayment.  
Although this overpayment was assessed against the veteran, 
to the extent that it was created because the appellant was 
found to be not entitled to apportioned benefits prior to 
October 1, 2005, it must be addressed in this decision.

The veteran was not entitled to pension benefits effective 
the 61st day of his incarceration, and, accordingly, in 
September 2005, the RO retroactively discontinued the 
veteran's pension benefits, effective October 26, 2004, the 
61st day of his incarceration.  Although the notice of the 
resulting overpayment is not in the file, according to the 
award actions of record, the overpayment appears to encompass 
all payments made to the veteran's account for the period 
from October 26, 2004, through September 30, 2005.  
Specifically, evidence on file includes a September 2005 
award which retroactively terminated the payment of pension 
benefits effective October 26, 2004, which would cause an 
overpayment consisting of the total benefits paid over that 
period.  The December 2005 awards to the veteran and the 
appellant authorized an apportionment of his benefits, 
effective October 1, 2005, after the period of the 
overpayment.  There is no subsequent award action on file 
showing entitlement to any benefits during the period from 
October 26, 2004, through September 30, 2005.

Based on the evidence of record, the veteran received $824 
per month (increased to $846 per month in December 2004) 
through September 2005.  In this regard, the award action 
adding the appellant as the veteran's dependent was not taken 
until December 2005, thus the actual payments to the veteran 
during the relevant period were made at the rate for a single 
veteran.  The regulation provides that the spouse of an 
incarcerated veteran may be paid an apportionment in the 
amount that would be paid for death pension benefits.  In 
this case, the appellant would have received an apportionment 
of $552 per month beginning October 27, 2004, and $567 per 
month beginning December 1, 2004.  The RO found that the 
appellant was not entitled to apportioned benefits during 
this period because the veteran was paid the pension, but on 
the other hand, that pension paid to the veteran has been 
assessed as a debt against him.  To illustrate, in December 
2004, because $846 was paid, she is not entitled to the $567 
she was otherwise eligible to receive, yet the $846 must be 
repaid to VA.  

It is the Board's judgment that this interpretation of the 
first two clauses of 38 C.F.R. § 3.666(a)(4) is inconsistent 
with the overall veterans' benefits scheme, and incorrect.  
The Adjudication Manual provides some guidance for this 
situation:  

Apportioned awards are effective no earlier than the first 
day of the veteran's non-entitlement, provided that the claim 
is received within one year from that date or within one year 
of notification of discontinuance of the veteran's pension 
payments.  However, such awards are also subject to payments 
made to the veteran over the same period and may require an 
offset.  M21-1MR, Part III, Subpart v, Chapter 8, Section 
B(4)(f) (emphasis added).  

An apportionment of pension benefits of an incarcerated 
veteran must be effective no earlier than the date of last 
payment (DLP) to the veteran, and should not generate an 
overpayment.  M21-1MR, Part III, Subpart v, Chapter 8, 
Section B(4)(g).  

Thus, it is clear that the intent of the regulation is to 
avoid an overpayment caused by authorizing payment of an 
apportioned share of pension benefits to a dependent of an 
incarcerated veteran, for the same period that payments were 
already erroneously made to the veteran.  To avoid the type 
of situation presented in the current appeal, the 
instructions in the Adjudication Manual explicitly provide 
for an offset in these circumstances.  In other words, 
although, because payment of the pension was already made, 
she cannot receive actual monetary payment, the amount she 
would have otherwise been entitled to receive as an 
apportionment must be offset against the pension paid to 
reduce the overpayment.  This is consistent with the language 
of the regulation, which divides the requirements into two 
separate clauses, indicating that the date discontinuance is 
effective and the date payments actually ceased are two 
separate considerations.  

In sum, the Board concludes that although the appellant is 
not entitled to receive a payment of apportioned benefits for 
the period from October 27, 2004 (the day following the date 
of discontinuance of payments to the veteran) through 
September 30, 2005, during which time pension benefits 
continued to be paid to the veteran, the amounts she would 
have otherwise been entitled to receive as the spouse of an 
incarcerated veteran must be offset against the overpayment 
created by the retroactive termination of the veteran's 
pension benefits, effective October 26, 2004, to reduce the 
overpayment.  Therefore, an earlier effective date of October 
27, 2004, is established for the appellant's entitlement to 
an apportionment of the veteran's pension benefits, solely 
for the purpose of reducing the overpayment caused by the 
continuation of payment of pension benefits from the 61st day 
of the veteran's incarceration.  To that extent only, the 
appeal is allowed; the appellant is not entitled to receive 
payment of apportioned benefits for that period.

The facts in this case are not in dispute; the law is 
dispositive, and the decision is a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  In such cases, where the 
decision rests on the interpretation and application of the 
relevant law, the Veterans Claims Assistance Act of 2000 does 
not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  


ORDER

An earlier effective date of October 27, 2004, is established 
for the appellant's entitlement to an apportionment of the 
veteran's pension benefits, solely for the purpose of 
reducing the overpayment caused by the continuation of 
payment of pension benefits from the 61st day of the 
veteran's incarceration; to that extent only, the appeal is 
granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


